Citation Nr: 0306154	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  94-21 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder by 
aggravation due to service-connected pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
October 1944.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for a low back 
condition as secondary to service-connected pes planus.  

In July 1996, the Board remanded this matter to the RO for a 
VA orthopedic examination to determine the etiology of the 
veteran's low back disorder.  

In June 1997, the Board denied service connection for a low 
back condition as secondary to service-connected pes planus.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claim (formerly the U.S. Court of Veterans 
Appeals) (Court).  In February 1999, the Court affirmed the 
part of the Board's June 1997 decision that found that the 
veteran's service-connected pes planus did not directly cause 
the veteran's low back condition.  However, the Court vacated 
and remanded the aspect of the Board's decision as to the 
question of service connection by aggravation and remanded 
that matter for further development and adjudiciation.  

In February 2000 and February 2001, the Board remanded this 
matter to the RO for the purpose of obtaining a VA medical 
opinion to determine whether the veteran's back disorder was 
aggravated by his service-connected pes planus.  This matter 
has been returned to the Board for appellate consideration. 

During the course of the appeal, the veteran changed his 
representative electing Disabled American Veterans (DAV) as 
his power of attorney in this matter.  The power of attorney 
form, VA Form 21-22, recognizing DAV as the veteran's 
representative has been associated with the veteran's claims 
file.  

The Board notes that the veteran's representative in a 
statement dated in March 2002 raised the issue of service 
connection for a back disorder on a primary basis.  In June 
1950, the RO denied the veteran's claim for service 
connection for a back disorder on a primary basis and 
notified the veteran of its determination in that same month.  
The veteran did not file a notice of disagreement.  
Therefore, the June 1950 rating action became final.  
38 U.S.C.A. §7105 (West 2002); 38 C.F.R. § 3.104, 3.160(d), 
20.200, 20.302 (2002).  The Board notes that in February 
2003, the RO reopened the claim for service connection for a 
back disorder and denied the claim in a supplemental 
statement of the case (SSOC).  This action was improper.  VA 
regulations prohibit, the agency of original jurisdiction 
from announcing a decision on issues not previously addressed 
in the statement of case in a SSOC.  38 C.F.R. § 19.31.  The 
RO is required to afford the veteran the appellate process by 
furnishing the veteran a statement of the case and 
instructions for filing a substantive appeal as set forth in 
38 C.F.R. § 19.29 and 19.30.  Id.  Therefore, this matter is 
referred to the RO for appropriate action as indicated above.  


FINDINGS OF FACT

1.  The veteran is service connected for pes planus.  

2.  The medical establishes that the veteran's service-
connected pes planus did not aggravate the veteran's back 
disorder.  


CONCLUSION OF LAW

Service connection for a low back disorder by aggravation due 
to service-connected pes planus is not warranted.  
38 U.S.C.A. §§  1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), 
prescribed VA's duties of notice and assistance to claimants 
for VA benefits.  VA has promulgated regulations implementing 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2002).  The veteran filed a claim for service 
connection for a back disorder as secondary to service-
connected pes planus in June 1992.  There is no issue as to 
provision of necessary form for that benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must inform him what 
information and evidence, if any, he is to provide and what 
information and evidence, if any, VA will provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In letters dated in June 2001, VA informed the veteran of his 
and its duties and responsibilities in developing his claim 
in accordance with the VCAA.  VA indicated that it would get 
medical records, employment records, and records from Federal 
agencies.  In addition, VA indicated that it would provide 
the veteran a medical examination or obtain a medical opinion 
if necessary.  As to the veteran's responsibilities, the 
veteran was asked to provide current medical evidence showing 
that his service-connected pes planus aggravated or worsened 
(as opposed to caused) his underlying low back disorder.  The 
veteran was told that he could also assist by informing VA 
about any additional information or evidence that he might be 
helpful to his claim.  

In a report of contact dated in July 2001 from the veteran 
and a statement from the veteran's representative dated in 
February 2003, it was asserted that the veteran did not have 
any additional evidence to report and requested that a 
decision be made on his claim.  VA has discharged its duty to 
notify the veteran of the evidence and information necessary 
to substantiate his claim and of the respective 
responsibilities of the veteran and VA in obtaining evidence.  
38 U.S.C.A. § 5103(a); Quartuccio, 16 Vet. App. at 187.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  VA 
has requested and obtained VA treatment records pertinent to 
the veteran's claim.  In addition, the veteran submitted VA 
medical records.  It appears, however, that not all of the 
veteran's service medical records have been obtained.  In 
that this matter involves service connection on a secondary 
basis, the veteran's service medical records are not 
dispositive of this issue.  

Pursuant to the February 2000 remand, the veteran was 
requested to provide a statement from an orthopedic physician 
and a July 6, 1998, examination report.  In March 2000, VA 
informed the veteran of the Board's remand and requested him 
to provide the names, address and approximate dates of 
treatment for all VA and non VA health care providers from 
whom he had received treatment for his back from 1997 to the 
present.  No additional information regarding the July 6, 
1998 report was forwarded.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  
The veteran was provided VA examinations in August 1992, 
December 1996, May and June 2000, and June 2001.  The 
examination reports contained adequate clinical findings and 
opinions pertinent to the claim at issue.

There are no areas in which further development is required 
or would be helpful.  The RO has notified the veteran of the 
requirements of the VCAA, and such requirements as apply have 
been substantially met by the RO.  While the RO has not 
notified the veteran of the implementing regulations, the 
regulations provide no substantive rights beyond those 
provided by the VCAA, and the Board's discussion of those 
regulations is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) (when the Board addresses in 
its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby).

II. Service Connection

Factual Background


Service medical records reflect that the veteran's pes planus 
was aggravated by service and that he received a medical 
discharge from service due to incapacitating degree of 
bilateral pes planus (flat feet).  

The veteran was service connected for pes planus in October 
1944, and was assigned a 10 percent disability evaluation 
effective April 1946. 

A VA examination dated in November 1949 showed no pathology 
or complaints with respect to the veteran's back.  

Based on the findings of the VA examination, the RO increased 
the disability evaluation for the veteran's service connected 
pes planus to 30 percent, effective November 1949.  

Private medical records beginning in the 1950 show that the 
veteran was seen for back problems.  In a report from E.L. 
Jewett dated in May 1950, the veteran complained of pain in 
the left foot that traveled up into his left hip.  The doctor 
recorded the veteran's history that the pain seemed to have 
developed while in service when the veteran had to stand on 
his feet all day.  The diagnoses included third degree 
pronation of both longitudinal arches and definite question 
of a ruptured nucleus pulposis or disc lesion in that last 
lower left lumbar level, with some chronic lumbo-sacral 
instability.  

In a rating decision dated in June 1950, service connection 
for lumbo-sacral instability was denied.  

In September 1951, E.J. Powers, M.D., reported a diagnosis of 
probable degenerative disc lesion at the fifth intervertebral 
disc with accompanying neurovascular changes in the left 
lower extremity.  Third degree pronation of both longitudinal 
arches of both feet was noted.  

A special VA examination orthopedic examination dated in 
January 1955 yielded a diagnosis of no back pathology, 
although the examiner noted slight limitation of anterior 
flexion of the spine.  

At a special examination conducted by Francis H. Gay, M.D., 
dated in October 1958, the veteran complained of low back 
pain which he stated began several months before when he was 
pushing a metal sign.  The veteran reported back problems in 
1949 when he was lifting a cartoon of cases of beer and hurt 
his back.  It was noted that X-rays of the lumbar spine 
revealed minimal degenerative changes in the low back.  The 
examiner opined that the veteran had chronic low back strain.  

VA outpatient treatment records beginning in 1990 reflect 
that the veteran was seen and treated for back problems.  
These records reflect that the veteran's complaints included 
chronic low back pain and radiculopathy and pain in his feet, 
legs, and hips.  

In June 1990, the veteran complained of episodic pain in his 
foot, leg, and hip.  A provisional diagnosis of 
musculoskeletal pain associated with flat feet was given.  In 
October 1990, the veteran was referred for neurological 
consultation with respect to peripheral neuropathy of 
questionable etiology.  A neurological consultation report 
dated in December 1990 indicated that the veteran reported a 
two-year history of pain in the left lower extremity with 
walking.  It was noted that for the past several months the 
veteran had experienced burning in the sole of left foot and 
some low back pain.  X-rays of the lumbar spine dated in 
December 1990 showed minimal scoliosis of the lumbar spine 
with convexity to the left.  There was hypertrophic spurring 
at the anterior aspect of all the lumbar vertebral bodies.  
There was narrowing  of the L4-L5 and L5-S1 disc spaces, 
which might be degenerative in nature.  There were 
degenerative changes at the apophyseal joints of the mid and 
lower lumbar spine.  

VA conducted a number of studies pertaining in regard to the 
veteran's back disorder in 1991.  A computed tomography (CT) 
dated in February 1991 revealed, in pertinent part, evidence 
of disc protrusion, degenerative changes, and bony spurs, 
primarily at L4-L5, evidence of anterior protrusion, fairly 
prominent bony spurs impinging on the canal, and some areas 
of extremely low attenuation representing "vacuum sign", 
slight anterior disc protrusion at L3-L4, and fairly 
prominent degenerative bony spurs at the lumbosacral level.  

An April 1992 VA consultation reveals that the veteran 
complained of low back pain that radiated to the lateral 
aspect of his left leg.  The veteran indicated that the pain 
had been present for one and a half to two years.  The 
examiner's assessment was L5-S1 radiculopathy and admission 
to the hospital was arranged.  In April 1992, the veteran was 
hospitalized at a VA facility for chronic low back pain.  At 
that time, the veteran indicated that he did not remember a 
specific incident where injury to his lower back had 
occurred, but related pain of insidious onset in the left 
lower back radiating down his left lateral leg, recently also 
including the right lower back.  Several studies of the back 
were performed.  X-rays of the lumbar spine revealed, in 
pertinent part, degenerative changes throughout the lumbar 
spine.  An electromyelogram of the left lower extremity 
showed a defect on the right side at the L4-L5 level, but 
there was no obvious nerve compression.  A CT revealed 
stenosis at left L4-S1 neural foramen due to hypertrophic 
degeneration of the opposing articular margins of the L5 body 
in the superior facet of S1.  Discharge diagnoses were 
chronic low back pain, bilateral, radiating to left leg; left 
L5-S1 foraminal stenosis; and right L4-L5 myographic defect 
without corresponding computerized tomography scan findings.  

In June 1992, the veteran filed a claim for service 
connection for his back disorder as secondary to his service-
connected pes planus.  

The report of an August 1992 VA examination (for the feet) 
shows that the veteran complained of foot pain and low back 
pain.  As to the back pain, the veteran indicated that he had 
had back pain of a three to four-year duration.  He denied a 
history of trauma, but reported increased back pain over the 
last three to four years.  An examination of the feet 
revealed, in pertinent part, significant pes planus deformity 
of the bilateral feet.  The veteran's gait was antalgic, 
which the examiner felt was secondary to the low back pain.  
An examination of the lumbar spine revealed, in pertinent 
part, that the musculature of the lumbar spine was atrophic 
with minimal spasm and limitation of motion.  The examiner 
indicated that the veteran had significant discomfort with 
motion.  The examiner's impression was low back pain with S1 
radiculopathy.  He stated that the findings from the physical 
examination were consistent with past diagnosis of stenosis 
and degenerative disc disease.  

VA medical records dated from April 1992 to July 1996 
revealed continued complaints of low back pain.  There was 
sciatica on the left side in November 1992.  The examiner 
noted that the veteran had a limping gait and favored his 
left foot.  The diagnosis was L5-S1 stenosis with L5 
radiculopathy.  An MRI of the lumbar spine dated in May 1993 
revealed, in pertinent part, degenerative narrowing and loss 
of signal intensity at multiple disc space levels consistent 
with age-related changes associated with loss of water 
content.  There was no evidence of central spinal stenosis or 
foraminal stenosis.  The study also revealed degenerative 
joint disease of the lumbosacral spine.  

At a personal hearing dated in October 1993 before a hearing 
officer, the veteran provided testimony with respect to his 
claim.  The veteran testified that he did not have a back 
problem prior to service.  He indicated that his back started 
to bother him in service.   

In July 1996, the Board remanded this matter to the RO for 
the purpose of obtaining an opinion regarding the 
relationship between the veteran's service-connected foot 
disorder and his non service-connected back disorder.  

At a VA examination dated in December 1996, the veteran 
reported that during service he fell down a hatch and landed 
on both feet causing him bilateral foot pain and low back 
pain.  The examiner noted that the claims file had been 
reviewed prior to the examination.  The examiner observed 
that the veteran had postural abnormalities which increased 
kyphosis and that the veteran's pelvis was not level.  There 
were no physical deformities of the back or muscle spasm.  
The veteran demonstrated pain on motion.  The examiner noted 
that the veteran had "mild"flat foot deformities with 
normal appearing feet and a normal gait.   The examiner 
opined that it was possible that the veteran's low back pain 
began with the initial injury in service in 1942.  The 
examiner added that there was no reason to think that a flat 
foot deformity should be the cause of low back pain and that 
the veteran's radiographic and MRI findings were consistent 
with age-related changes.  He stated that they (the veteran's 
back problems) may have been caused by an early injury to the 
back that could increase his degenerative changes; however, 
there was no reason to think that foot abnormalities would be 
the cause of a back disorder.  The examiner added that the 
minimal limb length discrepancy of about a centimeter 
clinically was certainly within the range of normal and 
should not be the cause of significant degenerative changes 
in the back; however, it could not be ruled out.  

VA outpatient treatment records reflect continued treatment 
for the veteran's service-connected pes planus and his low 
back disorder.  In an entry dated in July 1997, the veteran 
reported that he was having problems with back and feet.  The 
veteran reported that he injured his feet and his back during 
service when he fell down a hatch in service.  The assessment 
was chronic back pain and chronic pain in the feet and legs.  
In August 1997, the veteran complained of chronic back pain 
since the 1950's.  A MRI of the lumbar spine dated in 
November 1997 revealed degenerative changes associated with 
posterior adophyseal joints and diffuse disc bulges at 
multiple levels and neural neural foraminal stenosis at 
multiple levels especially on the left.  An entry dated in 
December 1999 provides that the veteran reported that his 
back problems related back to a fall in the 1940s.  A MRI 
dated in February 2000 revealed multiple disc degenerative 
changes along with a mild retrolisthesis of L3 on L4 which 
was on a degenerative basis when compared with the previous 
lumbar spine MRI in November 1997.  

Pursuant to the February 2000 Board remand, the veteran was 
afforded a VA examination of the spine in May 2000.  At that 
examination, the veteran indicated that he injured his back 
during service when he fell down a ladder.  The veteran 
indicated that he did not seek medical treatment, although he 
was transferred off the ship and returned to the base 
secondary to his complaints of back pain.  The examiner 
reported that he reviewed the veteran's claims file prior to 
the examination.  An examination of the lumbar spine 
revealed, in pertinent part, limitation of motion.  An 
examination of the feet revealed bilateral supple flat feet 
without callosities and/or deformity.  The examiner diagnosed 
the veteran as having degenerative disk disease of the 
lumbosacral spine with apparently severe chronic low back 
pain and bilateral supple flat feet.  The examiner opined 
that he did not feel that the veteran's flat feet were the 
cause of his back pain.  The examiner added that supple flat 
feet may contribute to a small portion to the veteran's back 
pain as he stood in a low-tone position and that the flat 
feet would contribute to that portion of the feet with weak 
abdominal musculature.  The examiner indicated that he could 
not definitively relate this to a single traumatic event.  

The report of a June 2000 VA examination (for the feet) 
revealed complaints and findings with respect the veteran's 
back disorder consistent with those previously noted.  As to 
the back, the examiner diagnosed the veteran as having lumbar 
stenosis.  

In a September 2000 addendum to the June 2000 examination, 
the examiner provided the findings of a physical examination 
of the feet.  An examination of the feet revealed, in 
pertinent part, bilateral flexible pes planus deformities.  
There was tenderness to palpation along the posterior tibial 
insertion.  The examiner entered diagnoses of acquired flat 
feet bilaterally, left greater than right.  The examiner 
indicated, however, that the veteran's primary problem was 
related to his lumbar stenosis which caused the foot pain.  

Pursuant to a February 2001 Board remand, the veteran was 
provided a VA examination in June 2001 for the purpose of 
providing an opinion as to whether the veteran's service-
connected pes planus aggravated as opposed to caused his back 
disorder.  The examiner referred to the June 2000 examination 
for the veteran's medical history.  At that examination, the 
veteran complained of low back pain since he separated from 
service.  The veteran indicated that he injured his back in 
service.  An examination of the back revealed marked lumbar 
lordosis, paraspinal spasm, and limitation of motion. The 
veteran had diminished sensation at his left L5 dermatone.  
He ambulated in a flexed posture over a cane.  The examiner 
diagnosed the veteran as having lumbar stenosis.  X-rays of 
the lumbar spine associated with the examiner revealed, in 
pertinent part, moderately spondylosis deformens of the 
lumbar spine, a disk space narrowing, grade I anterolisthesis 
of L4 on L3, dextroscoliosis centered at L2-3 due to 
asymmetric, facet arthropathy throughout the lumbar spine, 
extensive calcification of the abdominal aorta. 

As to the question of the relationship between the veteran's 
back and pes planus, the examiner opined that the veteran's 
foot problems did not exacerbate his back problems.  He 
indicated that the veteran's back problem was most likely 
secondary to his trauma in service when he fell on his feet 
and back and progressively degenerated over time.  The 
examiner reiterated that the foot was not related to the back 
as far as a causal relationship; however, they both dated 
back to his original accident in 1942.  

Analysis

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002).  In Allen v. Brown, 
the Court held that "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation." Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc),

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

As the evidence establishes that the veteran is service-
connected for pes planus and that he has a low back disorder, 
the sole issue in this whether is the veteran's service-
connected pes planus aggravated the veteran's back disorder.  
In Allen v. Brown, the Court held that service connection may 
be granted when a service-connected disability aggravates a 
non service-connected disability, and that the veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation." Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  The Court defined aggravation as an 
increase in the disability.  Allen v. Brown, at 444, 448, 
449.  Thus, the question that the evidence must answer is did 
the veteran's service-connected pes planus cause the 
veteran's back disorder to increase or worsen in disability.  

In determining a claim for service connection, the Board must 
assess the probative weight of the evidence in rendering a 
decision including the analysis of the credibility and 
probative value of the evidence, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1. Vet. App. 49 (1990).  Moreover, the Board may 
not base a decision on its own unsubstantiated medical 
conclusions, but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The evidence favorable to the veteran's claim consists of an 
June 1990 medical entry and VA opinion dated in May 2000.  
The evidence that does not support the veteran's claim 
includes the results of an MRI dated in May 1993, the opinion 
of the VA examiner in December 1996, the balance of the 
veteran's medical records and reported history, the opinion 
of the VA examiner in June 2001.  

The June 1990 medical entry provides that the veteran was 
seen for complaints of pain in the foot, leg, and hips, and 
provisional diagnosis of musculoskeletal pain associated with 
flat feet was entered.  The Board finds that this evidence 
not probative in that it is a tenuous diagnosis given prior 
to orthopedic and neurological work-up.  Moreover, the 
diagnosis suggests a relationship between the veteran's feet 
and unspecified musculoskeletal pain; it does not suggest in 
any manner that the veteran's service connected foot disorder 
aggravated or caused an increase in disability of the 
veteran's back disorder.   

Next, is the May 2000 VA examiner's opinion wherein the 
examiner stated that "supple flat feet may contribute a 
small portion to (sic) as the veteran stands in a low tone 
and the flat feet would contribute to this portion of it with 
weak abdominal musculature.  The Board finds that this 
opinion is couched in speculation.  It is a basic principle 
of adjudication that service connection may not be based on a 
resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2002).  See also Davis v. West, 13 Vet. 
App. 178, 185 (1999) (any medical nexus between the veteran's 
inservice radiation exposure and his fatal lung cancer years 
later was speculative at best, even where one physician 
opined that it was probable that the veteran's lung cancer 
was related to service radiation exposure); Bostain v. West, 
11 Vet. App. 124, 127-28 (1998) (private physician's opinion 
that veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim); Moffitt v. Brown, 10 Vet. App. 214, 228 
(1997) (physician's opinion that "renal insufficiency may 
have been a contributing factor in [veteran's] overall 
medical condition" too speculative to constitute new and 
material evidence to reopen cause of death claim"); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).  

Turning the evidence that does not support the veteran's 
claim, a majority of the medical evidence does not support 
the veteran's claim.  Significantly, evidence that the 
veteran submitted in conjunction with his claim for service 
connection in the 1950's showed that physicians were aware of 
the veteran's back and foot problems; however, and no opinion 
was tendered suggesting the veteran's foot disorder 
aggravated the back disorder.  Notably, the May 1993 MRI 
report concluded that degenerative changes in the veteran's 
lumbosacral spine were consistent with age-related changes, 
and the VA examiner in December 1996 confirmed that 
radiographic and MRI findings were consistent with age-
related changes.  

Turning the June 2001 VA examiner's opinion.  The examiner 
specially opined that the veteran's service-connected pes 
planus did not exacerbate the veteran's back disorder.  
Unlike the June 1990 provisional diagnosis, the opinion was 
based on an examination of the veteran's back and feet and 
the examiner reviewed studies of the veteran's spine and his 
feet.  Moreover, the examiner attributed the veteran's back 
disorder to an incident in service.  

Having reviewed the evidence of record, the Board finds that 
the evidence unfavorable to the question of whether the 
service-connected pes planus aggravated the veteran's low 
back disorder is more persuasive and of greater weight than 
the evidence in favor of the claim.  Therefore, service 
connection for a back low back disorder by aggravation due to 
service-connected pes planus is not warranted.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit of doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55057 (1991).  


ORDER

Service connection for a low back disorder by aggravation due 
to service-connected pes planus is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

